Local AO 199 Order Selting Conditions of Release Page l of 3

 

IN THE UN'[TED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA CR lS-l42-BLG-SPW
v. ORDER SETTING CONDITIONS
OF RELEASE
BRUCE HOWELL RUNION,
Defendant.

 

 

IT IS ORDERED that the Defendant’s release is subject to these conditions:
l. Defendant must not violate federal, state, local, or tribal law while on release.
2. Defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

3. Defendant must advise the Pretrial Services Officer in writing before making any change of residence or
telephone number.

4. Defendant must appear in court as required and, if convicted, must surrender as directed to serve a

sentence that the court may impose.

ADDITIONAL CONDITIONS OF RELEASE

I'I` IS FURTHER ORDERED that the Defendant’s release is subject to the following additional conditions:

5. (a) The defendant must submit to supervision by and report for supervision to the U.S. l>retrial Services Office,
Te|ephone number (423) 783-2561, no later than immediately following today's court proceedings and
thereafter as instructed.

6. (b) The defendant must continue or actively seek employment.

7. (e) The defendant must not obtain a passport or other international travel document.

8. (f) The defendant must abide by the following restrictions on personal association, residence, or travel:

9. (k) The defendant must not possess a firearm, destructive device, or other weapon.

10. (l) The defendant must not use alcohol at a||.

11. (m) The defendant must not use or unlawfully possess a narcotic drug or other controlled substances defined in
21 U.S.C.§ 802, unless prescribed by a licensed medical practitioner.

Local AO 199 Order Setting Conditions of Re|ease Page 2 of 3

 

12. (r) The defendant must report as soon as possible, to the pretrial services office or supervising offlcer, every
contact with law enforcement personnel, including arrests, questioning, or traffic stops.

13. (s) The defendant shall not possess, ingest or inha|e any toxic substances such as, but not limited to, synthetic
marijuana, kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for
human consumption, for the purpose of altering the defendant's mental or physical state.

14. (t) The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a
medical marijuana card or prescription

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant
for your arrest, a revocation of release, an order of detention, and a prosecution for contempt of court and could
result in a term of imprisonment, a fine, or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term
of imprisonment of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one
year, if the offense is a misdemeanor. This sentence shall be in addition to any other sentence.

Federal law makes ita crime punishable by up to 10 years of imprisonment, and a $250,000 fine or both to
obstruct a criminal investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine
or both to tamper with a witness, victim or informant; to retaliate or attempt to retaliate against a witness, victim or
informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The
penalties for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or
attempted killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the
service of sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be
imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you
shall be fined not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall
be fined not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor, you shall be fined not more than 5100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for
any other offense. ln addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of Defendant
I acknowledge that I am the Defendant m this case and that l am aware of the conditions of release I promise

to obey all conditions of release, to appear as directed, and to surrender for service of any imposed. I am
aware of the penalties and sanctions set forth above. % / %/
A

` Signature of1 De endant

I'I' IS FURTHER ORDERED that the Defendant is RELEASED after processing by/ the United States
Marshal Service.

Local AO 199 Order Setting Conditions of Release Page 3 of 3

 

DATED this _J_i §day of ;a/Mz goff v
ajaaa,/Wc /.’ g// zzz»?:a,

Susan P. Watters
United States District Court Judge

